DETAILED ACTION
Status of Claims 
Claims 22-42 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Abstract 							-Receipt Date 10/22/2021
Application Data Sheet 						-Receipt Date 10/22/2021
Claims 								-Receipt Date 03/07/2022
Drawings-only black and white line drawings			-Receipt Date 10/22/2021
Specification							-Receipt Date 10/22/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of prior-filed application 15/920,150 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2022, 03/22/2022, and 05/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The disclosure is objected to because the Specification should include patent numbers for applications (see [0001]) that have issued since the filing date of the Specification. 


Claim Objections
Claim 37 is objected to because of the following informalities:  
Claim 37 inconsistently refers to the “one or more memory requests” introduced in line 7 as “the memory requests” in line 8 and “the one or more memory requests” in line 11, these references should be made consistent
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“the control unit is configured to queue operations in the control queue” in claim 24. Since the specification does not appear to disclose the specific structure in the control unit that queues operations in the control queue, this claim is rejected under 35 USC 112(a)/(b) below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 recites “the control unit is configured to queue operations in the control queue”. Since limitation invokes 112(f), the specification is required to disclose the specific structure of the control unit that queues operations in the control queue. However, since the specification does not appear to disclose such structure, this claim is rejected under 35 USC 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26, 28-29, 32-35, and 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “the operation” in line 2, however, it is unclear whether this refers to the operation introduced in claim 22 line 6 or claim 22 line 7. 
Claims 26, 28-29, 32, and 34-35 also recite “the operation” and are unclear for similar reasons
Claim 33 recites “each memory request” in line 3, however, it is unclear whether this refers to the memory requests introduced in claim 33 line 1 or claim 22 line 5. 
Claim 41 also recites “each memory request” in line 3 and is unclear whether this refers to the memory requests introduced in claim 41 line 1 or claim 37 line 7
Claim 37 recites “the hardware computational array” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. 
Claim 37 recites “causing… one or more memory requests associated with the operation to be queued in a control queue” and “the control signal triggers the control queue to release the operation”, however, it is unclear how the control queue releases the operation when the claim recites that the memory request associated with the operation is queued in the control queue, the claim does not recite that the operation itself is queued in the control queue. For the purpose of examination this limitation will be interpreted as “causing, by the hardware arbiter, one or more memory requests associated with the operation to be queued, wherein the operation is queued in a control queue”
Claims 38-42 are rejected based on their dependence from claim 37

Claim 24 limitation “the control unit is configured to queue operations in the control queue” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not appear to disclose the specific structure of the control unit that queues operations in the control queue. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-29 and 31-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8, 10, 13-16, and 18-19 of U.S. Patent No. 11,157,287. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the referenced claims in the US 11,157,287 falls within the scope of the referenced claims in the instant application.
The limitations of claims 22-26, 28-29, 31, and 34 of the instant application are taught by claims 1, 16, and 19 of US 11,157,287
The limitations of claims 27 of the instant application are taught by claims 16 and 18 of US 11,157,287.
The limitations of claim 32 of the instant application are taught by claims 1 and 13 of US 11,157,287.
The limitations of claim 33 of the instant application are taught by claims 1 and 14-15 of US 11,157,287.
The limitations of claim 35 of the instant application are taught by claims 1 and 10 of US 11,157,287.
The limitations of claim 36 of the instant application are taught by claims 1 and 8 of US 11,157,287.
The limitations of claim 37-41 of the instant application are taught by claims 1-3 of US 11,157,287.

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,157,287 in view of Examiner’s Official Notice.
The limitations of claim 30 of the instant application are taught by claim 1 of US 11,157,287 except “queue operations in a first-in-first-out manner”. However, Examiner takes Official Notices of a FIFO queue. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the control queue of US 11,157,287 to be a FIFO queue. One of ordinary skill in the art would have been motivated to make this modification to prioritize operations in the order they are received which would ensure older instructions get processed before younger instructions and would simplify dependency checking. 

Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,157,287 in view of Yang (US 2017/0060811).
The limitations of claim 42 of the instant application are taught by claim 1 of US 11,157,287 except “wherein the operation includes a convolution operation”. However, Yang teaches performing matrix multiply ([0014]) where convolution operations may be performed using matrix multiplies ([0024]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the operation of US 11,157,287 to be a convolution using matrix multiplies as taught by Yang. One of ordinary skill in the art would have been motivated to make this modification to support a wider variety of applications that perform convolution operations. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-29, 31-32, 34, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 5,887,183) in view of Arimilli (US 6,425,090) and Abernathy (US 2009/0113182).
Regarding claim 22, Agarwal teaches:
22. A microprocessor system (system of Fig. 2), comprising: 
a computational array (Fig. 2, 116) that includes a plurality of computation units (Fig. 2, 132), wherein each of the plurality of computation units operates on a corresponding value addressed from memory (col 7 lines 52-55: each processing element 132 operates on a corresponding value received on its corresponding data bus 136 and addressed from memory 104);
a control queue configured to queue operations (col 8 lines 10-11: the instruction queue stores dispatched instructions/operations),
	While Agarwal teaches a control queue (see col 8 lines 10-11: instruction queue), Agarwal does not teach:
a hardware arbiter configured to manage memory requests, wherein the hardware arbiter is in communication with a control queue, and wherein the hardware arbiter is configured to trigger an operation of one or more computation units in the plurality of computation units on a subset of the corresponding values based on the hardware arbiter granting memory access for the subset of the corresponding values. 
	However, Arimilli teaches: 
a hardware arbiter (Fig. 4, 417) configured to manage memory requests (col 7 lines 40-51: the RTOQ in the LSU manages memory requests by queueing the requests and sending the requests to L1 cache at a particular time), wherein the hardware arbiter is in communication with the processor (col 7 lines 59-65 and Fig. 5, 511: the LSU sends/communicates an ACK signal to the processor indicating that the RTOQ is able to schedule a load so that resources in the processor may opportunistically prepare for the delivery of load data, see also col 10 lines 20-38), 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fixed-point unit of Agarwal (which functions as a load store unit, see Agarwal col 7 lines 15-17), to include an RTOQ for queueing requests to memory as taught by Arimilli such that the fixed-point unit with the RTOQ is a hardware arbiter. This combination would include modifying the instructions of Agarwal to include the TDF field taught by Arimilli (see col 5 lines 13-33) for enabling the RTOQ to time the memory requests. One of ordinary skill in the art would have been motivated to make this modification to allow for requests to be sent to memory at a different rate than memory is able to perform the requests since a queue will hold the requests until the memory is able to service them. Further, one of ordinary skill in the art would have been motivated to make this modification to efficiently utilize processor resources since just-in-time delivery would allow for data to be loaded when needed by the execution stream (see Arimilli col 2 lines 44-48).
	Further, Abernathy teaches:
a memory request queue in communication with a control queue configured to queue operations ([0033]: the LMQ communicates with the issue queues 66-73 to issue a load-dependent instruction when data corresponding to the load is retrieved, see also Fig. 1B arrows from LMQ 116 to queues 70, 72, and 73), the memory request queue configured to trigger an operation of one or more computation units on a value based on a memory access for the value ([0033]: the LMQ triggers an operation on the load-dependent instruction by the execution unit corresponding to the issue queue in which the load-dependent instruction resides based on the retrieving the data corresponding to the missed load/memory access).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the RTOQ of Agarwal in view of Arimilli to trigger the issuing of a load-dependent instruction in an issue/control queue based on retrieving the load data as taught by Abernathy. In this combination, Agarwal will send an ACK signal to the control unit when a load request is queued in the RTOQ and the control unit will dispatch a load-dependent operation from the control queue to the SIMD execution unit (i.e. trigger an operation of one or more computation units in the plurality of computation units on a subset of the corresponding values) in the requested cycle based on the ACK signal indicating that the load data will be available in the requested cycle, where the load data being available is based on the RTOQ granting the load request (i.e. based on the hardware arbiter granting memory access for the subset of the corresponding values).

	Regarding claim 23, Agarwal in view of Arimilli and Abernathy teaches:
23. The microprocessor system of claim 22, wherein the hardware arbiter is in communication with a control unit (Agarwal col 7 lines 64-66: the control unit is in communication with the fixed-point unit which includes an LSU/hardware arbiter in the combination; further, in the combination the RTOQ in the LSU sends/communicates the ACK, see Arimilli col 7 lines 59-65, to the instruction queue of the control unit 130 in Agarwal).

	Regarding claim 24, Agarwal in view of Arimilli and Abernathy teaches:
24. The microprocessor system of claim 23, wherein the control unit is configured to queue operations in the control queue (Agarwal col 9 lines 10-11: the control unit 130 queues operations in the instruction queue).

	Regarding claim 25, Agarwal in view of Arimilli and Abernathy teaches:
25. The microprocessor system of claim 22, wherein the control queue releases the operation based on a control signal issued via the hardware arbiter (Agarwal col 8 lines 10-11: instructions are stored in the instruction queue; the instruction queue will release a load-dependent instruction/operation, see Abernathy [0033] which teaches releasing a load-dependent instruction from an issue queue when the load data is ready, based on the ACK signal issued by the LSU/hardware arbiter indicating that the load data will be ready at the requested time, see Arimilli col 7 lines 15-17 and col 10 lines 10-38).

	Regarding claim 26, Agarwal in view of Arimilli and Abernathy teaches:
26. The microprocessor system of claim 22, wherein the hardware arbiter is configured to schedule issuance of a control signal to trigger the operation (Arimilli col 7 lines 15-17 and col 10 lines 10-38: the LSU sends, i.e. schedules issuance of, the ACK/control signal to trigger the load-dependent instruction/operation at a requested cycle).

	Regarding claim 27, Agarwal in view of Arimilli and Abernathy teaches:
27. The microprocessor system of claim 22, wherein the hardware arbiter is configured to queue memory requests associated with variable access latency (col 7 lines 44-52: the RTOQ queues the load request; col 8 lines 5-13: the time propagation/latency of the load request when it misses depends on various factors, i.e. the load request is associated with the variable latency of the miss).

	Regarding claim 28, Agarwal in view of Arimilli and Abernathy teaches:
28. The microprocessor system of claim 22, wherein the operation is dequeued from the control queue (Agarwal col 8 lines 10-15: instructions are released/dequeued from the instruction queue), and wherein the operation is received by the computational array in sync with the subset of the corresponding values (in the combination, the control unit 130 of Agarwal will dispatch the load-dependent instruction to the processing elements at the same time that the load data is received since Arimilli teaches just-in-time loading, see Arimilli col 5 lines 13-25 and col 7 lines 41-52).

	Regarding claim 29, Agarwal in view of Arimilli and Abernathy teaches:
29. The microprocessor system of claim 28, wherein the operation is received by the computational array at a same clock cycle as the subset of the corresponding values(in the combination, the control unit 130 of Agarwal will dispatch the load-dependent instruction to be received by the processing elements at the same clock cycle that the load data is received since Arimilli teaches just-in-time loading, see Arimilli col 5 lines 13-25 and col 7 lines 41-52).

	Regarding claim 31, Agarwal in view of Arimilli and Abernathy teaches:
31. The microprocessor system of claim 22, wherein the control queue is configured to queue operations according to respective priority information (Agarwal col 8 lines 10-11: the instruction queue orders instructions as they enter the queue, where the instruction placement in the queue is its respective priority information).

	Regarding claim 32, Agarwal in view of Arimilli and Abernathy teaches:
32. The microprocessor system of claim 22, wherein the hardware arbiter is configured to trigger the operation via issuing a control signal (Arimilli col 7 lines 41-52 and lines 59-65: the ACK signal sent by the LSU, in the combination, will trigger a load-dependent instruction to dispatch from the instruction queue at a requested time), and wherein the control signal indicates a number of clock cycles until the subset of the corresponding values is ready (Arimilli col 7 lines 41-52 and lines 59-65: the ACK signal indicates that the load data will be ready in a number of cycles as indicated in the DoD field of the load instruction).

	Regarding claim 34, Agarwal in view of Arimilli and Abernathy teaches:
34. The microprocessor system of claim 22, wherein the hardware arbiter is configured to synchronize receipt of the subset of the corresponding values by the computational array with triggering of the operation (in the combination, the LSU/hardware arbiter of Arimilli sends an ACK signal to control unit 130 of Agarwal which will dispatch the load-dependent instruction to the processing elements at the same time that the load data is received since Arimilli teaches just-in-time loading, see Arimilli col 5 lines 13-25 and col 7 lines 41-52)

	Regarding claim 37, Agarwal teaches: 
37. A method implemented by a microprocessor system (system of Fig. 2), the method comprising:
receiving an operation for a computational array (col 8 lines 10-15: an operation/instruction for the SIMD execution unit is received by the instruction queue; the computational array includes the processing elements 132 and the fixed-point unit 114, see Fig. 2), wherein the hardware computational array includes a hardware arbiter (Fig. 2, 114) and a plurality of computation units (Fig. 2, 132), and wherein each of the plurality of computation units operates on a corresponding value addressed from memory (col 7 lines 52-55: each processing element 132 operates on a corresponding value received on its corresponding data bus 136 and addressed from memory 104); 
a control queue (col 8 lines 10-11: the instruction queue stores dispatched instructions/operations);
	Agarwal does not teach:
causing, by the hardware arbiter, one or more memory requests associated with the operation to be queued in a control queue, the memory requests being for a subset of the corresponding values; and 
triggering, by the hardware arbiter using a control signal, the operation based on granting of the one or more memory requests, wherein the control signal triggers the control queue to release the operation.
	However, Arimilli teaches: 
a hardware arbiter (Fig. 4, 417) queuing memory requests (col 7 lines 40-51: the RTOQ in the LSU queues load requests and sending the requests to L1 cache at a particular time), the hardware arbiter using a control signal (col 7 lines 59-65 and Fig. 5, 511: the LSU sends/communicates an ACK signal to the processor indicating that the RTOQ is able to schedule a load so that resources in the processor may opportunistically prepare for the delivery of load data, see also col 10 lines 20-38), 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fixed-point unit of Agarwal (which functions as a load store unit, see Agarwal col 7 lines 15-17), to include an RTOQ for queueing requests to memory as taught by Arimilli. This combination would include modifying the instructions of Agarwal to include the TDF field taught by Arimilli (see col 5 lines 13-33) for enabling the RTOQ to time the memory requests. One of ordinary skill in the art would have been motivated to make this modification to allow for requests to be sent to memory at a different rate than memory is able to perform the requests since a queue will hold the requests until the memory is able to service them. Further, one of ordinary skill in the art would have been motivated to make this modification to efficiently utilize processor resources since just-in-time delivery would allow for data to be loaded when needed by the execution stream (see Arimilli col 2 lines 44-48).
	Further, Abernathy teaches:
the memory request queue triggers an operation based on granting of one or more memory requests ([0033]: the LMQ triggers an operation on the load-dependent instruction by the execution unit corresponding to the issue queue in which the load-dependent instruction resides based on the retrieving the data corresponding to the missed load/memory access), a control signal triggers a control queue to release an operation ([0033]: the LMQ signals the issue queues 66-73 to issue a load-dependent instruction when data corresponding to the load is retrieved, see also Fig. 1B arrows from LMQ 116 to queues 70, 72, and 73).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the RTOQ of Agarwal in view of Arimilli to trigger the issuing of a load-dependent instruction in an issue/control queue based on retrieving the load data as taught by Abernathy. In this combination, Agarwal will send an ACK signal to the control unit when a load request is queued in the RTOQ and the control unit will dispatch a load-dependent operation from the control queue to the SIMD execution unit (i.e. trigger an operation of one or more computation units in the plurality of computation units on a subset of the corresponding values) in the requested cycle based on the ACK signal indicating that the load data will be available in the requested cycle, where the load data being available is based on the RTOQ granting the load request (i.e. based on the hardware arbiter granting memory access for the subset of the corresponding values).

	Regarding claim 38, Agarwal in view of Arimilli and Abernathy teaches:
38. The method of claim 37, wherein the hardware arbiter is configured to schedule issuance of the control signal (Arimilli col 7 lines 15-17 and col 10 lines 10-38: the LSU sends, i.e. schedules issuance of, the ACK/control signal to trigger the load-dependent instruction/operation at a requested cycle).

	Regarding claim 39, Agarwal in view of Arimilli and Abernathy teaches:
39. The method of claim 37, wherein the operation is received by the computational array in sync with the subset of the corresponding values (in the combination, the control unit 130 of Agarwal will dispatch the load-dependent instruction to the processing elements at the same time that the load data is received since Arimilli teaches just-in-time loading, see Arimilli col 5 lines 13-25 and col 7 lines 41-52).

	Regarding claim 40, Agarwal in view of Arimilli and Abernathy teaches:
40. The method of claim 39, wherein the operation is received by the computational array at a same clock cycle as the subset of the corresponding values (in the combination, the control unit 130 of Agarwal will dispatch the load-dependent instruction to be received by the processing elements at the same clock cycle that the load data is received since Arimilli teaches just-in-time loading, see Arimilli col 5 lines 13-25 and col 7 lines 41-52).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 5,887,183) in view of Arimilli (US 6,425,090), Abernathy (US 2009/0113182), and Examiner’s Official Notice.
	Regarding claim 30, Agarwal in view of Arimilli and Abernathy teaches:
30. The microprocessor system of claim 22, 
	Agarwal in view of Arimilli and Abernathy does not explicitly teach:
wherein the control queue is configured to queue operations in a first-in-first-out manner.
However, Examiner takes Official Notices of a FIFO queue. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the instruction queue of Agarwal to be a FIFO queue. One of ordinary skill in the art would have been motivated to make this modification to prioritize operations in the order they are received which would ensure older instructions get processed before younger instructions and would simplify dependency checking. 

Claims 33, 35-36 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 5,887,183) in view of Arimilli (US 6,425,090), Abernathy (US 2009/0113182), and Yang (US 2017/0060811).
	Regarding claim 33, Agarwal in view Arimilli and Abernathy teaches:
33. The microprocessor system of claim 22, wherein the hardware arbiter is configured to issue an individual control signal for each memory request (Arimilli col 7 lines 59-65: the LSU issues an ACK/individual control signal for each request that hits in the cache).
	Agarwal in view of Arimilli and Abernathy does not teach:
wherein two or more memory requests are utilized to obtain the subset of the corresponding values, 
	However, Yang teaches performing matrix multiply using two matrix operands ([0014])
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the SIMD execution unit of Agarwal in view of Arimilli and Abernathy to support a linear algebra instruction for multiplying two matrices as taught by Yang such that the combination will perform a memory request to load each matrix in order to perform the matrix multiply. One of ordinary skill in the art would have been motivated to make this modification to support a wider variety of applications that make use of matrix multiplication. 

	Regarding claim 35, Agarwal in view of Arimilli and Abernathy teaches:
35. The microprocessor system of claim 22, 
	Agarwal in view of Arimilli and Abernathy does not teach:
wherein the operation includes a convolution operation.
	However, Yang teaches performing matrix multiply ([0014]) where convolution operations may be performed using matrix multiplies ([0024]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the SIMD execution unit of Agarwal in view of Arimilli and Abernathy to support convolution using matrix multiplies as taught by Yang. One of ordinary skill in the art would have been motivated to make this modification to support a wider variety of applications that perform convolution operations. 

	Regarding claim 36, Agarwal in view of Arimilli and Abernathy teaches:
36. The microprocessor system of claim 22, 
	Agarwal in view of Arimilli and Abernathy does not teach:
wherein the corresponding value addressed from memory of at least one of the plurality of computation units corresponds to a convolution value of a convolution filter.
	However, Yang teaches performing matrix multiply ([0014]) where convolution operations may be performed using matrix multiplies ([0024]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the SIMD execution unit of Agarwal in view of Arimilli and Abernathy to support convolution using matrix multiplies as taught by Yang. In this combination, the values loaded from memory and input to the processing elements to perform a convolution are convolution values of a convolution filter. One of ordinary skill in the art would have been motivated to make this modification to support a wider variety of applications that perform convolution operations. 

	Regarding claim 41, Agarwal in view of Arimilli and Abernathy teaches:
41. The method of claim 37, wherein the hardware arbiter issues an individual control signal for each memory request (Arimilli col 7 lines 59-65: the LSU issues an ACK/individual control signal for each request that hits in the cache).
	Agarwal in view of Arimilli and Abernathy does not teach:
wherein two or more memory requests are utilized to obtain the subset of the corresponding values, 
	However, Yang teaches performing matrix multiply using two matrix operands ([0014])
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the SIMD execution unit of Agarwal in view of Arimilli and Abernathy to support a linear algebra instruction for multiplying two matrices as taught by Yang such that the combination will perform a memory request to load each matrix in order to perform the matrix multiply. One of ordinary skill in the art would have been motivated to make this modification to support a wider variety of applications that make use of matrix multiplication. 

	Regarding claim 42, Agarwal in view of Arimilli and Abernathy teaches:
42. The method of claim 37, 
Agarwal in view of Arimilli and Abernathy does not teach:
wherein the operation includes a convolution operation.
	However, Yang teaches performing matrix multiply ([0014]) where convolution operations may be performed using matrix multiplies ([0024]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the SIMD execution unit of Agarwal in view of Arimilli and Abernathy to support convolution using matrix multiplies as taught by Yang. One of ordinary skill in the art would have been motivated to make this modification to support a wider variety of applications that perform convolution operations. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        

/David J. Huisman/Primary Examiner, Art Unit 2183